Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-2, 9-10, 13-14, 16, and 21-33 are pending. Claims 1-2, 9-10, 13-14, 16, and 21-33 are under examination.

Benefit
	The claims having the limitation lactic acid have benefit to US non-provisional application 15/678,011 filed 08/15/2017. The claims having the limitations humic and gluconic acids have benefit to US non-provisional application 17/004,623 filed 08/28/2019.
 
Withdrawn rejections
Applicant's amendments and arguments filed 07/28/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(a) rejection of claims 17-20 in the non-final mailed 04/07/2022 is withdrawn. Claims 17-20 have been cancelled.
The 102(a)(1) rejection of claims 1-2 and 4 as anticipated by ‘629 (US Patent 6,190,629, Patent date 02-2001), in the non-final mailed 04/07/2022 is withdrawn. The claim amendments have overcome the rejection.
The 103(a) rejection of claims 1-2, 4, 9-10 and 13 over 776 (USPGPub 2014/0033776, published 02-2014), as evidence by Jayathilakan et al. (Utilization of byproducts and waste materials from meat, poultry and fish processing industries: a review, Journal Food Sci. Technol. 49 (3) pp. 278-293, publish 06-2012), in the non-final mailed 04/07/2022 is withdrawn. The claim amendments have overcome the rejection.
The 103(a) rejection of claims 3, 5-8, 11-12, 14-20 over 776 (USPGPub 2014/0033776, published 02-2014), as evidence by Jayathilakan et al. (Utilization of byproducts and waste materials from meat, poultry and fish processing industries: a review, Journal Food Sci. Technol. 49 (3) pp. 278-293, publish 06-2012), as applied to claims 1-2, 4, 9-10 and 13 and in further of Eggeman et al. (Recovery of Organic Acids from Fermentation Broths, Applied Biochemistry and Biotechnology, Vol. 121-124, pp. 605-618, Published 2005), in the non-final mailed 04/07/2022 is withdrawn. The claim amendments have overcome the rejection.
The ODP rejection of claims 1-20 over US patent 10,898,852, in the non-final mailed 04/07/2022 is withdrawn. The claim amendments have overcome the rejection.
The following newly applied 112(a), (b) and 103(a) rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim objections/rejections were necessitated by amendment.
Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive.
The deficiencies of reference Josse regarding humic acid have been cured by ‘569 (CN103539569, Published 01-2014).
Concerning the separate industrial process, applicant argues the following. “The recited method of claim 14 is performed on a gas stream produced by a separate process. To the contrary, Josse teaches the use of sludge from an anaerobic digester. See Josse at [0008]. Clearly sludge from an anaerobic digestion process is not a gas stream from an industrial process. The process of Josse does not use any gas stream from the anaerobic digestion process or any separate process. On this basis, Applicants submit that Josse, alone or in combination with Jayathilakan and Eggeman, fails to teach or suggest each and every element of claim 14 and, therefore, fails to make obvious claim 14 and corresponding dependent claim 16. Therefore, Applicants respectfully request the withdrawal of this rejection”.
As argued in the below rejections, the separate industrial process is taught by Josse. For example, 776 teach the process can be used in other applications, for example… municipal wastewater plant digester centrate or other waste streams with ammonia (par. 14). The other applications are interpreted to be the separate industrial process.
Concerning the argument that Josse does not use any gas stream from the anaerobic digestion, use of gas streams from an anerobic digestion is not a claim limitation. Additionally, Josse teach a filtrate (2J) that is from processes originating from the digester (2) in Figure 2 is sent to an ammonium stripper. This gas is then used in item (29) in Figure 2.
Moreover, the original rejection stated the following “776 details how ammonia gas is produced: an animal manure enters an anaerobic digester; next, a mechanical dewatering step produces a liquid stream (D), a cake (C) and a condensate (U); a combined liquid (D+U) is sent to an ammonia recovery system which generates a gas of water vapor and ammonia gas. This ammonia recovery system utilizes strippers to generate ammonia gas from a liquid stream”. See Josse paragraphs 30-33.
Therefore, Josse teach use of a gas stream from the anaerobic digestion.

Concerning the double patenting rejection and the humic acid limitation, the newly applied ODP rejection cures this limitation with reference ‘569 (CN103539569, Published 01-2014).

Concerning the differences of the US patent to the current invention and the obviousness arguments, the newly applied ODP rejections necessitated by amendment, have the differences and obvious arguments. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16 and 24-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was necessitated by amendment.
Claim 14 and 27 are directed to “a gas stream from a separate industrial process” and/or “separate process”. Upon a careful review of the disclosure as originally filed, the disclosure does have support for industrial process gas streams containing nitrogen-based compounds. See paragraph 56 on page 20. However, nowhere in the original disclosure is there a recitation of “a gas stream from a separate industrial process” and/or “separate process”.  There is no support in the original disclosure that allows for “a gas stream from a separate industrial process”. Applicant is invited to point to clear support or specific examples of the claimed limitation in the specification as-filed or remove such amendatory language in response to this action.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16 and 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection was necessitated by amendment.
Claim 14 and 27 are directed to absorbing a gas phase organic nitrogen-based compound in a gas stream from a separate industrial process and/or separate process.
It is not understood what the separate industrial process or separate process are referring to. The specification does not define the separate industrial process or separate process. Additionally, to establish a separate industrial process or separate process, an initial industrial process or process is required. Without an initial process, there would not be a way to establish a separate process. A question arises, separate from what?  
Claims 24-26 recite the limitation "the organic acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Note: “Organic acid” is deleted from the parent claim 14.

Claims 1-2, 9-10, 13, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘776 (USPGPub 2014/0033776, published 02-2014), ‘569 (CN103539569, Published 01-2014) and as evidence by Jayathilakan et al. (Utilization of byproducts and waste materials from meat, poultry and fish processing industries: a review, Journal Food Sci. Technol. 49 (3) pp. 278-293, publish 06-2012). This rejection was necessitated by amendment.

Interpretation of Claims

    PNG
    media_image1.png
    226
    858
    media_image1.png
    Greyscale

	
The phrase nitrogen based product is exemplified in the specification as a fertilizer such as ammonium acetate/citrate (par. 10). Therefore, a teaching of ammonium gluconate/humate would read on the claimed nitrogen-based product.
Additionally, the claimed method steps would necessarily lead to the formation of the product. Therefore, methods in the prior art that render the current invention obvious would lead to the creation of the product.
Concerning the organic compound comprising ammonium, the phrase organic compound is defined in the specification as follows. Compounds derived from living
organisms, such as from animal matter or plant or vegetable matter, or having animal or plant origins, as opposed synthetic compounds. See paragraph 11. Therefore any compound containing ammonia that comes from an animal reads on the phrase. 
Concerning the phrase “animal byproduct process”, the specification exemplifies an “animal byproduct processing” as rendering (par. 5, 7 and 35). The specification only supplies examples of animal byproduct processes and not a definition. The specification uses terms “e.g.”, “for example” and “such as” when discussing an animal byproduct process. See paragraphs 5, 7, 27, 37 and 38.
	Without a definition, the phrase “animal byproduct process” is being interpreted as any process that deals with an animal byproduct.
Concerning the phrase “a fertilizer suitable for use in organic farming”, the specification does not provide method steps or qualification steps that would be required to make a fertilizer suitable for use in organic farming. Therefore, without these steps, the currently claim process is interpreted to make the currently claimed fertilizers suitable for use in organic farming.

Scope of the Prior Art
776 teach a process to draw a gas/vapor mixture into an acidic solution to produce an ammonium salt solution with the use of a venturi nozzle (par. 36-37 and claim 11). This teaching is the method for removing a nitrogen-based compound from a gas stream, comprising: absorbing a gas phase nitrogen-based compound in a gas stream into a liquid stream comprising an acid, thereby producing an absorbed nitrogen-based compound; and reacting the absorbed nitrogen-based compound with the acid to produce a nitrogen-based product. 
Concerning the reaction, this would take place when preparing the ammonium salt.
776 details how ammonia gas is produced: an animal manure enters an anaerobic digester; next, a mechanical dewatering step produces a liquid stream (D), a cake (C) and a condensate (U); a combined liquid (D+U) is sent to an ammonia recovery system which generates a gas of water vapor and ammonia gas. This ammonia recovery system utilizes strippers to generate ammonia gas from a liquid stream.
	Concerning the organic nature of the instant absorbed nitrogen based compound, 776 teach (par. 33) ammonia can come from chicken manure. This is to say the ammonia is derived from a living organism. Additionally, 776 teaches (par. 18) the nature of the feedstock may allow the fertilizer product to be labeled organic.
Concerning the animal byproduct process, the manure anaerobic digester taught by 776 is the animal byproduct process (see 776 par. 30). The digester is interpreted to be a process. The manure from chickens is an animal byproduct as evidence by Jayathilakan et al. (page 287, Table 6).
Concerning claim 10 and the stripping of a liquid phase nitrogen-based compound from a liquid stream to produce the gas stream comprising the gas phase nitrogen-based compound, this limitation is taught by 776 (see par. 32). For example, 776 teach the ammonia recovery system can include a stripper and the “liquid … is treated to release ammonia gas”.
Concerning claim 13 and the plurality of liquid streams, as argued above 776 teach liquid streams (D) and (U) (par. 30-37). 
Concerning the acids that react with the ammonia to produce the current product, 776 teach sulfuric, acetic, citric or other (par. 39). This teaching is open-ended and allows for other acids.
Concerning the bio gas process, 776 teach anaerobic digesters produce biogas (par. 3).

Ascertaining the Difference
While the prior art teaches the individual steps of the claimed process in various locations, the prior art does not specifically teach the step wise production of a nitrogen based product as claimed. 
Additionally, 776 does not teach the humic acid.

Secondary Reference
	569 teach humic acid fertilizer is an environmentally-friendly, green organic fertilizer that has attracted people's attention in recent years (p. 1 of 1). 569 goes on to teach the experimental results of applying the ammonium humate fertilizer and the commercially available compound fertilizer to the seedlings indicate that the ammonium humate fertilizer has a significant effect on the growth of the plant (p. 2 of 3).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have firstly combined the individual steps of the 776 reference into a single process to arrive at the invention with a reasonable expectation of success. 
One would been motivated to do so due to the outlined steps. Firstly, the ordinary artisan would have produced the ammonium acetate/citrate due to these compounds being taught by reference 776 (par. 36-37). 
The ordinary artisan would have accomplished this by initially producing aqueous ammonium from chicken manure (par. 33). The aqueous ammonia would have been in the form of a plurality of liquid streams (reference 776, par. 30-32). The ordinary artisan would have then been motivated to produce ammonia gas by stripping the combined plurality of aqueous ammonium streams (par. 30-32). The ordinary artisan would have then utilized the ammonia gas in a venturi nozzle with an acidic solutions containing citric/acetic acids to produce the acetate and citrate ammonium salts (par. 36-37).
Secondly, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the acetic/citric acids taught by 776 with the humic acid taught by 569 to arrive at the current invention with a reasonable expectation of success. 
The ordinary artisan would have looked for additional acids because 776 teach sulfuric, acetic, citric or other (par. 39). The ordinary artisan would have looked to 569 because 569 and 776 both teach organic fertilizers. The ordinary artisan would have picked humic acid because 569 teach the ammonium humate fertilizer has a significant effect on the growth of the plant (p. 2 of 3).
Upon performing the above steps the ordinary artisan would have arrived at the fertilizer suitable for use in organic farming.
Concerning the bio gas process, 776 teach anaerobic digesters produce biogas (par. 3).

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘776 (USPGPub 2014/0033776, published 02-2014), and as evidence by Cai et al. (Tracking human sewage microbiome in a municipal wastewater treatment plant, Environmental Biotechnology, Appl. Microbiol Biotechnol, pp. 3317-3326, Published 2014). This rejection was necessitated by amendment.

Interpretation of Claims

    PNG
    media_image2.png
    259
    884
    media_image2.png
    Greyscale

Due to the indefiniteness the separate industrial process, the separate industrial process is any process.
The phrase non-synthetic is interpreted to be synonymous with organic. See paragraph 11 of the current specification. “Derived from living organisms, such as from animal matter or plant or vegetable matter, or having animal or plant origins, as opposed synthetic compounds”. 
Concerning the phrase “a fertilizer suitable for use in organic farming”, the specification does not provide method steps or qualification steps that would be required to make a fertilizer suitable for use in organic farming. Therefore, without these steps, the currently claim process is interpreted to make the fertilizers suitable for use in organic farming.
Concerning the phrase “organic fertilizer”, the specification does not provide method steps or qualification steps that would be required to make an organic fertilizer. Therefore, without these steps, the currently claim process is interpreted to make the “organic fertilizer”.

Scope of the Prior Art
776 teach a process to draw a gas/vapor mixture into an acidic solution to produce an ammonium salt solution with the use of a venturi nozzle (par. 36-37 and claim 11). This teaching is the method for removing a nitrogen-based compound from a gas stream, comprising: absorbing a gas phase nitrogen-based compound in a gas stream into a liquid stream comprising an acid, thereby producing an absorbed nitrogen-based compound; and reacting the absorbed nitrogen-based compound with the acid to produce a nitrogen-based product. 
Concerning the reaction, this would take place when preparing the ammonium salt.
Concerning the phrase “a separate industrial process”, 776 teach the process can be used in other applications, for example… municipal wastewater plant digester centrate or other waste streams with ammonia (par. 14). The other applications are interpreted to be the separate industrial process. Additionally, municipal wastewater is derived from humans as evidence by Cai et al. (p. 3317). Humans is interpreted to be organic.
776 details how ammonia gas is produced: an animal manure enters an anaerobic digester; next, a mechanical dewatering step produces a liquid stream (D), a cake (C) and a condensate (U); a combined liquid (D+U) is sent to an ammonia recovery system which generates a gas of water vapor and ammonia gas. This ammonia recovery system utilizes strippers to generate ammonia gas from a liquid stream.
	Concerning the non-synthetic nature of the acid and the fertilizer suitable for use in organic farming, 776 teaches (par. 18) the nature of the feedstock may allow the fertilizer product to be labeled organic. Organic and non-synthetic are synonymous. 
Concerning the acids that react with the ammonia to produce the current product, 776 teach sulfuric, acetic, citric or other (par. 39). 

Ascertaining the Difference
While the prior art teaches the individual steps of the claimed process in various locations, the prior art does not specifically teach the step wise production of a nitrogen based product as claimed. 
Additionally, 776 does not teach explicitly the acids are non-synthetic.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the individual steps of the 776 reference into a single process to arrive at the invention with a reasonable expectation of success. 
One would been motivated to do so due to the outlined steps. Firstly, the ordinary artisan would have produced the ammonium sulfate due to this compound being taught by reference 776 (par. 36-37). 
The ordinary artisan would have accomplished this by producing aqueous ammonium from chicken manure (par. 33) and or municipal wastewater plant digester centrate or other waste streams with ammonia (currently claimed separate industrial process). The ordinary artisan would have then been motivated to produce ammonia gas by stripping aqueous ammonium stream (par. 30-32). The ordinary artisan would have then utilized the ammonia gas in a venturi nozzle with an acidic solutions containing acids to produce the ammonium salts (par. 36-37).
Choosing the organic and thus the non-synthetic version of the sulfuric acid would have been obvious with a reasonable expectation of success because 776 teaches (par. 18) the nature of the feedstock may allow the fertilizer product to be labeled organic.
Upon performing the above steps the ordinary artisan would have arrived at the fertilizer suitable for use in organic farming.

	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘776 (USPGPub 2014/0033776, published 02-2014), ‘569 (CN103539569, Published 01-2014) and as evidence by Jayathilakan et al. (Utilization of byproducts and waste materials from meat, poultry and fish processing industries: a review, Journal Food Sci. Technol. 49 (3) pp. 278-293, publish 06-2012) as applied to claims 1-2, 9-10, 13, and 21-22 and in further view of Ristic et al. (Waste Gases Arising in Rendering Plants for Harmless Removal of Animal By-Products by Technological Processing, Annals of The Faculty of Engineering Hunedoara, Tome III, Fascicole 3, pp. 106-111, Published 2005). This rejection was necessitated by amendment.

Interpretation of Claims

    PNG
    media_image3.png
    272
    1083
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    88
    1149
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    84
    1116
    media_image5.png
    Greyscale

Scope of the Prior Art
	The teachings of 776 and 569 are written in the above rejection and incorporated by reference.
	Additional teachings of 776 are as follows. 776 teach the process can be used in other applications, for example… municipal wastewater plant digester centrate or other waste streams with ammonia (par. 14). This teaching is an open-ended teaching allowing for other sources of ammonia to be considered.
776 teach (par. 18) the nature of the feedstock may allow the fertilizer product to be labeled organic.
Ascertaining the Difference
	776 and 569 do not teach the gas stream produced by an animal byproduct stream of a rendering process.
Secondary Reference
	Ristic et al. teach gasses of disagreeable smell and those harmful to the external environment and working premises, arises during harmless removal of animal waste in rendering plants (Abstract). Ristic et al. goes on to teach most of the gasses in rendering plants originate from organic substances of animal origin (bottom p. 6). Ristic et al. teach ammonia being harmful are emitted during processing of animal offal (p. 11). Ristic et al. teach installation of systems for conveying and purification of waste gasses (Abstract).
		
Obviousness
	It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the source of ammonia gas, the manure anaerobic digester taught by 776 with the ammonia gas from a rendering process taught by Ristic et al. with a reasonable expectation of success. The ordinary artisan would have done so for multiple reasons.
	First, the ordinary artisan being taught by 776 to look for other sources of ammonia gas would have tried the waste ammonia streams from rendering plants taught by  Ristic et al. The ordinary artisan would have looked to Ristic et al. satisfy organic sources of ammonia.
The ordinary artisan would have utilized the ammonia scrubbing technologies taught by 776 to satisfy a need for a system to convey and purify waste gasses in a rendering plant.
Upon doing so, the ordinary artisan would have arrived at the invention of claim 22.

Claims 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘776 (USPGPub 2014/0033776, published 02-2014) and ‘948 (WO2009028948, Published 03-2009), and as evidence by Cai et al. (Tracking human sewage microbiome in a municipal wastewater treatment plant, Environmental Biotechnology, Appl. Microbiol Biotechnol, pp. 3317-3326, Published 2014). This rejection was necessitated by amendment.

Interpretation of Claims

    PNG
    media_image6.png
    323
    1114
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    39
    969
    media_image7.png
    Greyscale

	The interpretations of claim 14 are written in the above rejection of claims 14 and 16 and are incorporated by reference.
Scope of the Prior Art
	The teachings of 776 are written in the 103 rejection of claims 14 and 16 and incorporated by reference. 
Ascertaining the Difference
While the prior art teaches the individual steps of the claimed process in various locations, the prior art does not specifically teach the step wise production of a nitrogen based product as claimed. 
Additionally, 776 does not teach the lactic acid.
Secondary Reference
	948 teach ammonium lactate as an organic fertilizer (p. 11, line 10).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the individual steps of the 776 reference into a single process to arrive at the invention with a reasonable expectation of success. 
One would been motivated to do so due to the outlined steps. Firstly, the ordinary artisan would have produced the ammonium acetate/citrate due to these compounds being taught by reference 776 (par. 36-37). 
The ordinary artisan would have accomplished this by firstly producing aqueous ammonium from chicken manure (par. 33) and or municipal wastewater plant digester centrate or other waste streams with ammonia.
The ordinary artisan would have then utilized the ammonia gas in a venturi nozzle with an acidic solutions containing citric/acetic acids to produce the acetate and citrate ammonium salts (par. 36-37).
Next, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the acetic/citric acids taught by 776 with the lactic acid to prepare the ammonium lactate taught by 948 and arrive at the current invention with a reasonable expectation of success. 
The ordinary artisan would have looked for additional acids because 776 teach sulfuric, acetic, citric or other (par. 39). The ordinary artisan would have looked to 569 because 569 and 776 both teach organic fertilizers. 
Upon performing the above steps the ordinary artisan would have arrived at the fertilizer suitable for use in organic farming.
Claims 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘776 (USPGPub 2014/0033776, published 02-2014) and 318’ (CN108424318, Published 08-2021 NOTE: gluconic acid has benefit to 08/28/2019), and as evidence by Cai et al. (Tracking human sewage microbiome in a municipal wastewater treatment plant, Environmental Biotechnology, Appl. Microbiol Biotechnol, pp. 3317-3326, Published 2014). This rejection was necessitated by amendment.

Interpretation of Claims

    PNG
    media_image6.png
    323
    1114
    media_image6.png
    Greyscale


    PNG
    media_image8.png
    32
    970
    media_image8.png
    Greyscale

	The interpretations of claim 14 are written in the above rejection of claims 14 and 16 and are incorporated by reference.
Scope of the Prior Art
	The teachings of 776 are written in the 103 rejection of claims 14 and 16 and incorporated by reference. 
Ascertaining the Difference
While the prior art teaches the individual steps of the claimed process in various locations, the prior art does not specifically teach the step wise production of a nitrogen based product as claimed. 
Additionally, 776 does not teach the gluconic acid.
Secondary Reference
	318 teach ammonium gluconate as a fertilizer (p. 7 of 17).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the individual steps of the 776 reference into a single process to arrive at the invention with a reasonable expectation of success. 
One would been motivated to do so due to the outlined steps. Firstly, the ordinary artisan would have produced the ammonium acetate/citrate due to these compounds being taught by reference 776 (par. 36-37). 
The ordinary artisan would have accomplished this by firstly producing aqueous ammonium from chicken manure (par. 33) and or municipal wastewater plant digester centrate or other waste streams with ammonia.
The ordinary artisan would have then utilized the ammonia gas in a venturi nozzle with an acidic solutions containing citric/acetic acids to produce the acetate and citrate ammonium salts (par. 36-37).
Next, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the acetic/citric acids taught by 776 with the gluconic acid to prepare the ammonium lactate taught by 948 and arrive at the current invention with a reasonable expectation of success. 
The ordinary artisan would have looked for additional acids because 776 teach sulfuric, acetic, citric or other (par. 39). The ordinary artisan would have looked to 318 because 318 teach ammonium gluconate as a fertilizer (p. 7 of 17). 
Concerning, the organic/non-synthetic nature of the acid, it would have been obvious to utilize an organic sourced gluconic acid due to 776 teaching the nature of the feedstock may allow the fertilizer product to be labeled organic (par. 18).
Upon performing the above steps the ordinary artisan would have arrived at the fertilizer suitable for use in organic farming.
Claims 14 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘776 (USPGPub 2014/0033776, published 02-2014) and ‘569 (CN103539569, Published 01-2014), and as evidence by Cai et al. (Tracking human sewage microbiome in a municipal wastewater treatment plant, Environmental Biotechnology, Appl. Microbiol Biotechnol, pp. 3317-3326, Published 2014). This rejection was necessitated by amendment.
Interpretation of Claims

    PNG
    media_image6.png
    323
    1114
    media_image6.png
    Greyscale


    PNG
    media_image9.png
    46
    962
    media_image9.png
    Greyscale

	The interpretations of claim 14 are written in the above 103 rejection of claims 14 and 16 and are incorporated by reference.

Scope of the Prior Art
	The teachings of 776 are written in the rejection of claims 14 and 16 and incorporated by reference. 
Ascertaining the Difference
While the prior art teaches the individual steps of the claimed process in various locations, the prior art does not specifically teach the step wise production of a nitrogen based product as claimed. 
Additionally, 776 does not teach the humic acid.

Secondary Reference
	569 teach humic acid fertilizer is an environmentally-friendly, green organic fertilizer that has attracted people's attention in recent years (p. 1 of 1). 569 goes on to teach the experimental results of applying the ammonium humate fertilizer and the commercially available compound fertilizer to the seedlings indicate that the ammonium humate fertilizer has a significant effect on the growth of the plant (p. 2 of 3).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the individual steps of the 776 reference into a single process to arrive at the invention with a reasonable expectation of success. 
One would been motivated to do so due to the outlined steps. Firstly, the ordinary artisan would have produced the ammonium acetate/citrate due to these compounds being taught by reference 776 (par. 36-37). 
The ordinary artisan would have accomplished this by firstly producing aqueous ammonium from chicken manure (par. 33) and or municipal wastewater plant digester centrate or other waste streams with ammonia.
The ordinary artisan would have then utilized the ammonia gas in a venturi nozzle with an acidic solutions containing citric/acetic acids to produce the acetate and citrate ammonium salts (par. 36-37).
Next, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the acetic/citric acids taught by 776 with the humic acid taught by 569 to arrive at the current invention with a reasonable expectation of success. 
The ordinary artisan would have looked for additional acids because 776 teach sulfuric, acetic, citric or other (par. 39). The ordinary artisan would have looked to 569 because 569 and 776 both teach organic fertilizers. The ordinary artisan would have picked humic acid because 569 teach the ammonium humate fertilizer has a significant effect on the growth of the plant (p. 2 of 3).
Upon performing the above steps the ordinary artisan would have arrived at the fertilizer suitable for use in organic farming.

Claims 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘776 (USPGPub 2014/0033776, published 02-2014), and as evidence by Cai et al. (Tracking human sewage microbiome in a municipal wastewater treatment plant, Environmental Biotechnology, Appl. Microbiol Biotechnol, pp. 3317-3326, Published 2014) and as evidence by Jayathilakan et al. (Utilization of byproducts and waste materials from meat, poultry and fish processing industries: a review, Journal Food Sci. Technol. 49 (3) pp. 278-293, publish 06-2012). This rejection was necessitated by amendment.

Interpretation of Claims

    PNG
    media_image10.png
    413
    1156
    media_image10.png
    Greyscale

Due to the indefiniteness of the separate process, the separate process is any process.
The phrase nitrogen based product is exemplified in the specification as a fertilizer such as ammonium acetate/citrate (par. 10). A teaching of ammonium acetate/citrate would read on the claimed nitrogen-based product.
Additionally, the claimed method steps would necessarily lead to the formation of the product. Therefore, methods in the prior art that render the current claims obvious would lead to the creation of the product.
Concerning the organic compound comprising ammonium, the phrase organic compound is defined in the specification as follows. Compounds derived from living
organisms, such as from animal matter or plant or vegetable matter, or having animal or plant origins, as opposed synthetic compounds. See paragraph 11. Therefore any compound containing ammonia that comes from an animal reads on the phrase.
Concerning the phrase “a fertilizer suitable for use in organic farming”, the specification does not provide method steps or qualification steps that would be required to make a fertilizer suitable for use in organic farming. Therefore, without these steps, the currently claim process is interpreted to make the currently claimed fertilizers suitable for use in organic farming.

Scope of the Prior Art
776 teach a process to draw a gas/vapor mixture into an acidic solution to produce an ammonium salt solution with the use of a venturi nozzle (par. 36-37 and claim 11). This teaching is the method for removing a nitrogen-based compound from a gas stream, comprising: absorbing a gas phase nitrogen-based compound in a gas stream into a liquid stream comprising an acid, thereby producing an absorbed nitrogen-based compound; and reacting the absorbed nitrogen-based compound with the acid to produce a nitrogen-based product. 
Concerning the reaction, this would take place when preparing the ammonium salt.
Concerning the phrase “a separate process”, 776 teach the process can be used in other applications, for example… municipal wastewater plant digester centrate or other waste streams with ammonia (par. 14). The other applications are interpreted to be the separate industrial process. Additionally, municipal wastewater is derived from humans as evidence by Cai et al. (p. 3317). Humans is interpreted to be organic.
776 details how ammonia gas is produced: an animal manure enters an anaerobic digester; next, a mechanical dewatering step produces a liquid stream (D), a cake (C) and a condensate (U); a combined liquid (D+U) is sent to an ammonia recovery system which generates a gas of water vapor and ammonia gas. This ammonia recovery system utilizes strippers to generate ammonia gas from a liquid stream.
Concerning the bio gas process, 776 teach anaerobic digesters produce biogas (par. 3).
	Concerning the acids that react with the ammonia to produce the current product, 776 teach sulfuric, acetic, citric or other (par. 39).
Concerning the organic nature of the instant absorbed nitrogen based compound, 776 teach (par. 33) ammonia can come from chicken manure. This is to say the ammonia is derived from a living organism. Additionally, 776 teaches (par. 18) the nature of the feedstock may allow the fertilizer product to be labeled organic.
Concerning the animal byproduct process, the manure anaerobic digester taught by 776 is the animal byproduct process (see 776 par. 30). The digester is interpreted to be a process. The manure from chickens is an animal byproduct as evidence by Jayathilakan et al. (page 287, Table 6).

Ascertaining the Difference
While the prior art teaches the individual steps of the claimed process in various locations, the prior art does not specifically teach the step wise production of a nitrogen based product as claimed. 

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the individual steps of the 776 reference into a single process to arrive at the invention with a reasonable expectation of success.
One would been motivated to do so due to the outlined steps. Firstly, the ordinary artisan would have produced the ammonium citrate/acetate due to this compound being taught by reference 776 (par. 36-37). 
The ordinary artisan would have accomplished this by firstly producing aqueous ammonium from chicken manure (par. 33) and or municipal wastewater plant digester centrate or other waste streams with ammonia. The ordinary artisan would have then been motivated to produce ammonia gas by stripping the combined plurality of aqueous ammonium streams (par. 30-32). The ordinary artisan would have then utilized the ammonia gas in a venturi nozzle with an acidic solutions containing citric/acetic acids to produce the acetate and citrate ammonium salts (par. 36-37).
Concerning manure, this is necessarily in the municipal wastewater plant digester.
Concerning the bio gas process, the municipal wastewater plant digester is the bio gas process.
Concerning the organic nature of the instant absorbed nitrogen based compound, 776 teaches (par. 18) the nature of the feedstock may allow the fertilizer product to be labeled organic. Therefore, it would have been obvious to source any and all reactants from organic sources.

Examiner’s Note: Concerning claim 29. The closest prior art, ‘776 (USPGPub 2014/0033776, published 02-2014) does not pertain to claim 29. The reason being, 776 does not teach using a run-off stream from an animal holding facility to be a stream that undergoes ammonia/ammonium stripping. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 9-10, 13, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-23 of U.S. Patent No 10,898,852 (852) in view of ‘569 (CN103539569, Published 01-2014). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 852 claims the following. 

    PNG
    media_image11.png
    345
    591
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    237
    583
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    147
    555
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    475
    586
    media_image14.png
    Greyscale

852 does not teach humic acid.
However, 569 teach humic acid fertilizer is an environmentally-friendly, green organic fertilizer that has attracted people's attention in recent years (p. 1 of 1). 569 goes on to teach the experimental results of applying the ammonium humate fertilizer and the commercially available compound fertilizer to the seedlings indicate that the ammonium humate fertilizer has a significant effect on the growth of the plant (p. 2 of 3).
Due to both 852 and 569 requiring organic fertilizers, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.

Claims 14-16, 24 and 27-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No 10,898,852 (852).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 852 claims the following. 

    PNG
    media_image11.png
    345
    591
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    237
    583
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    147
    555
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    475
    586
    media_image14.png
    Greyscale

852 does not teach lactic acid.
However, 948 teach ammonium lactate as an organic fertilizer (p. 11, line 10).
Due to both 852 and 948 requiring organic fertilizers, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
852 does not claim the gas stream from a separate industrial process. However, the ordinary artisan in need of a definition of an industrial process or at least a process, would have looked to the specification and would have found in column 2 various industrial processes that contain nitrogen compounds, including liquid streams from various animal related industries.
852 does not claim a mineral acid or lactic acid. However, the ordinary artisan in need of a definition of an acid would have looked to the specification and have found sulfuric in column 18 and lactic in column 5.
The ordinary artisan would have also found on columns 5-6 the processes of rendering and biogas processes and animal holding facilities on column 6.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.

Claims 14-16, 24-25 and 27-33 are rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-23 of U.S. Patent No 10,898,852 (852) in view of 318’ (CN108424318, Published 08-2021 NOTE: gluconic acid has benefit to 08/28/2019).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 852 claims the following. 

    PNG
    media_image11.png
    345
    591
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    237
    583
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    147
    555
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    475
    586
    media_image14.png
    Greyscale

852 does not teach lactic acid.
However, 318 teach ammonium gluconate as a fertilizer (p. 7 of 17).
Due to both 852 and 318 requiring fertilizers, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. Concerning the organic/non-synthetic nature of the fertilizer, 852 claims organic agriculture. Therefore, securing an organic source of the gluconic acid would have been obvious.
852 does not claim the gas stream from a separate industrial process. However, the ordinary artisan in need of a definition of an industrial process or at least a process, would have looked to the specification and would have found in column 2 various industrial processes that contain nitrogen compounds, including liquid streams from various animal related industries. 
The ordinary artisan would have also found on columns 5-6 the processes of rendering and biogas processes and animal holding facilities on column 6.
852 does not claim a mineral acid or lactic acid. However, the ordinary artisan in need of a definition of an acid would have looked to the specification and have found sulfuric in column 18 and lactic in column 5.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.

Claims 14-16, 24 and 26-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No 10,898,852 (852) in view of ‘569 (CN103539569, Published 01-2014). This rejection was necessitated by amendment.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 852 claims the following. 

    PNG
    media_image11.png
    345
    591
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    237
    583
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    147
    555
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    475
    586
    media_image14.png
    Greyscale

852 does not teach humic acid.
However, 569 teach humic acid fertilizer is an environmentally-friendly, green organic fertilizer that has attracted people's attention in recent years (p. 1 of 1). 569 goes on to teach the experimental results of applying the ammonium humate fertilizer and the commercially available compound fertilizer to the seedlings indicate that the ammonium humate fertilizer has a significant effect on the growth of the plant (p. 2 of 3).
Due to both 852 and 569 requiring organic fertilizers, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
852 does not claim the gas stream from a separate industrial process. However, the ordinary artisan in need of a definition of an industrial process or at least a process, would have looked to the specification and would have found in column 2 various industrial processes that contain nitrogen compounds, including liquid streams from various animal related industries.
852 does not claim a mineral acid or lactic acid. However, the ordinary artisan in need of a definition of an acid would have looked to the specification and have found sulfuric in column 18 and lactic in column 5. 
The ordinary artisan would have also found on columns 5-6 the processes of rendering and biogas processes and animal holding facilities on column 6.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.

Conclusion
Claims 1-2, 9-10, 13-14, 16 and 21-33 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628